
	
		II
		112th CONGRESS
		1st Session
		S. 252
		IN THE SENATE OF THE UNITED STATES
		
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To permit a State to elect to receive the contributions
		  of the State to the Highway Trust Fund in lieu of the Federal-aid highway
		  program apportionment of the State for the subsequent fiscal year, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Highway Fairness and Reform Act of
			 2011.
		2.Election to
			 receive State contribution to Highway Trust Fund in lieu of participating in
			 Federal-aid highway program
			(a)In
			 generalChapter 1 of title 23, United States Code, is amended by
			 inserting after section 149 the following:
				
					150.Direct
				Federal-aid highway program
						(a)Program
							(1)In
				generalBeginning with fiscal year 2011, the Secretary shall
				carry out a direct Federal-aid highway program in accordance with this section
				under which the Governor or chief executive officer of a State may elect, not
				less than 90 days before the beginning of each fiscal year—
								(A)to have the State
				waive the right of the State to receive amounts apportioned or allocated to the
				State under the Federal-aid highway program for the fiscal year to which the
				election relates; and
								(B)to receive
				instead the amount determined under subsection (d) for that fiscal year.
								(2)Form and nature
				of electionAn election under this subsection shall be made in
				such form and manner as the Secretary may require and shall be
				irrevocable.
							(b)State
				responsibility
							(1)In
				generalThe Secretary shall accept an election under subsection
				(a) if the Secretary determines that the State making the election—
								(A)has an Interstate
				maintenance program and agrees to maintain the portions of the Interstate
				System in the State in accordance with that program;
								(B)submits a plan to
				the Secretary describing—
									(i)the purposes,
				projects, and uses to which amounts received under the program will be put;
				and
									(ii)which
				programmatic requirements of this title the State elects to continue;
									(C)agrees to
				obligate or expend amounts received under the program exclusively for projects
				that would be eligible for funding under section 133(b) if the State were not
				participating in the program; and
								(D)agrees to report
				annually to the Secretary on the use of amounts received under the program and
				to make the report available to the public in an easily accessible
				format.
								(2)Safety
				requirementsThe Secretary may determine that requirements
				important for transportation safety continue to apply to a State that makes an
				election under subsection (a).
							(3)Surface
				transportation programA State that makes an election under
				subsection (a) shall continue to suballocate funds to urbanized areas and other
				areas using the formulae and rules under section 133(d)(3).
							(4)No limitation
				on use of fundsExcept as provided in paragraphs (1), (2), and
				(3), the expenditure or obligation of funds received by the State under the
				program is not subject to regulation under this title or title 49.
							(c)Effect on
				pre-Existing obligationsThe making of an election under
				subsection (a) shall not affect any obligation, responsibility, or commitment
				of the State under this title for any fiscal year with respect to—
							(1)a project or
				program funded under this title (other than under this section); or
							(2)any project or
				program funded under this title in any fiscal year for which an election under
				subsection (a) is not in effect.
							(d)Transfers
							(1)In
				generalThe amount to be transferred to a State under the program
				for a fiscal year shall be the portion of the tax revenue appropriated to the
				Highway Trust Fund under section 9503 of the Internal Revenue Code of 1986,
				other than for the Mass Transit Account, for a fiscal year for which an
				election is in effect under subsection (a) that is attributable to highway
				users in that State during that fiscal year, reduced by a pro rata share
				withheld by the Secretary to fund contract authority for programs of the
				National Highway Traffic Safety Administration and the Federal Motor Carrier
				Safety Administration.
							(2)General fund
				amountsFor purposes of paragraph (1), any amounts deposited in
				or credited to the Highway Trust Fund from the general fund of the Treasury
				shall be treated as if the amounts were amounts received as tax revenue and
				appropriated to the Fund.
							(3)Transfers
								(A)In
				generalTransfers under the program shall be made—
									(i)at the same time
				as deposits to the Highway Trust Fund are made by the Secretary of the
				Treasury; and
									(ii)on the basis of
				estimates by the Secretary, in consultation with the Secretary of the
				Treasury.
									(B)AdjustmentsSubject
				to subparagraph (C), proper adjustments shall be made in amounts subsequently
				transferred under this paragraph to the extent prior estimates were in excess
				of, or less than, the amounts required to be transferred.
								(C)LimitationWith
				respect to an adjustment under subparagraph (B) to any transfer—
									(i)the adjustment
				may not exceed 5 percent of the transferred amount to which the adjustment
				relates; and
									(ii)if the
				adjustment required exceeds that percentage, the excess shall be taken into
				account in making subsequent adjustments under that subparagraph.
									(e)Application
				with other authorityThe Secretary shall rescind or cancel any
				contract authority under this chapter (and any obligation limitation) for a
				State for a fiscal year for which an election by that State is in effect under
				subsection
				(a).
						.
			(b)Conforming
			 amendmentThe analysis for chapter 1 of title 23, United States
			 Code, is amended by inserting after the item relating to section 149 the
			 following:
				
					
						150. Direct Federal-aid highway
				program.
					
					.
			
